Order entered December 6, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00160-CR

                           DEJUAN MCLEMORE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F-1271083-V

                                        ORDER
       Appellant’s motion to inspect record for purposes of appeal is DENIED. See Ex parte

Trainer, 181 S.W.3d 358 (Tex. Crim. App. 2006).


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE